Case 18-17382-ref   Doc 21-2 Filed 02/12/19 Entered 02/12/19 14:02:11   Desc
                        Filed Proof of Claim Page 1 of 6
Case 18-17382-ref   Doc 21-2 Filed 02/12/19 Entered 02/12/19 14:02:11   Desc
                        Filed Proof of Claim Page 2 of 6
Case 18-17382-ref   Doc 21-2 Filed 02/12/19 Entered 02/12/19 14:02:11   Desc
                        Filed Proof of Claim Page 3 of 6
  Case 18-17382-ref         Doc 21-2 Filed 02/12/19 Entered 02/12/19 14:02:11                     Desc
                                Filed Proof of Claim Page 4 of 6




Bayview provides a dedicated team and toll-free number (855-657-7531) to better assist Chapter 13 Trustees
with any questions or to contact Bayview.
  Case 18-17382-ref           Doc 21-2 Filed 02/12/19 Entered 02/12/19 14:02:11                               Desc
                                  Filed Proof of Claim Page 5 of 6

                                IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


Christopher Gerald Raab, aka Christopher G. Raab, aka                        CHAPTER 13
Christopher Raab
                                      Debtor                        NO. 18-17382 REF




                                           CERTIFICATE OF SERVICE

             I, the undersigned, attorney for Bayview Loan Servicing, LLC, do hereby certify that true and correct
    copies of the foregoing Proof of Claim have been served January 11, 2019, by electronic filing upon those listed
    below:

     Attorney for Debtor
     Shawn J. Lau, Esq. (VIA ECF)
     Lau & Associates
     4228 St. Lawrence Avenue
     Reading, PA 19606



     Bankruptcy Trustee
     William Miller*R, Esq. (VIA ECF)
     Interim Chapter 13 Trustee
     2901 St. Lawrence Avenue, Suite 100
     Reading, PA 19606

     Date: January 11, 2019

                                                /s/ Kevin G. McDonald, Esquire
                                                Kevin G. McDonald, Esquire
                                                KML Law Group, P.C.
                                                BNY Mellon Independence Center
                                                701 Market Street, Suite 5000
                                                Philadelphia, PA 19106
                                                Phone: (215)-627-1322
                                                                     Case 18-17382-ref                        Doc 21-2 Filed 02/12/19 Entered 02/12/19 14:02:11                                                             Desc
                      Part 1: Mortgage and Case Information
                                                                                                                      Filed Proof of Claim Page
                                                                                                  Part 2: Total Debt Calculation
                                                                                                                                                     6 of 6
                                                                                                                                            Part 3: Arrearage As Of Date Of Petition                                                  Part 4: Monthly Mortgage Payment
                                Case Number:          18-17382 REF                                       Principal Balance       $38,406.32                          Principal & Interest         $817.62
                                              Christopher Gerald Raab,                                                                                                                                                           Principal & Interest           $272.54
                                     Debtor 1 aka Christopher G. Raab,                                        Interest Due        $562.81                          Pre-petition Fees Due          $156.15
                                                aka Christopher Raab
                                     Debtor 2                 -                                               MIP Amount           $0.00                 Escrow Def For Funds Advanced                $0.00
                                                                                                                                                                                                                                    Monthly Escrow              $148.03
                      Last 4 Digits to Identify             1852                                          Fees / Costs Due        $156.15                      Projected Escrow Shortage          $453.64
                                            Bayview Loan Servicing,
                                        Creditor                                        Escrow Def for Funds Advanced              $0.00
                                                     LLC
                                                                                                                                                                                                                                 Mortgage Insurance              $0.00
                                            Bayview Loan Servicing,
                                   Servicer                                                       Less Total Funds on Hand        ($364.01)                    Less Total Funds on Hand           ($5.50)
                                                     LLC
               Fixed Accrual, Daily Simple
                                                    Fixed                                                   TOTAL DEBT           $38,761.27                     Total Prepetition Arrears        $1,421.91                    Total Monthly Payment             $420.57
                          Interest or Other
                                                                                                                          PART 5: Loan Payment History From First Date of Default
                                                     Account Activity                                                                               How Funds Were Applied / Amount Incurred                               Balance After Amount Received or Incurred
               A.                  B.                 C.          D.                  E.                        F.               G.          H.           I.          J.          K.           L.                 M.           N.            O.             P.                 Q.
            mm/dd/yyyy             +                  +          +/-              from the list                              calculated       +           +         +/-          +/-          +/-             calculated   calculated   calculated     calculated          calculated
                                                                                                                           Prin Int & Esc                                     Amount to                                     Accrued
                             Contractual            Funds         Amount                                  Contractual Due                 Amount to Amount to Amount to                   Unapplied           Principal                   Escrow      Fees/Charges         Unapplied
               Date                                                               Description                                 Past Due                                         Fees or                                      Interest
                           Payment Amount          Received       Incurred                                     Date                       Principal    Interest    Escrow                    funds            Balance                     Balance       Balance          Funds Balance
                                                                                                                              Balance                                          Charges                                      Balance
                                                                                                                                0.00                                                                          39,347.54      0.00         652.52          0.00               0.12
            11/1/2017           420.39                                        Monthly Payment Due           11/1/2017         420.39                                                                          39,347.54                   652.52          0.00               0.12
            11/16/2017                                             13.63     Late Charge Assessment         11/1/2017         420.39                                            13.63                         39,347.54                   652.52          13.63              0.12
            12/1/2017           419.88                                        Monthly Payment Due           11/1/2017         840.27                                                                          39,347.54                   652.52          13.63              0.12
            12/16/2017                             420.39                    Monthly Payment Posted         12/1/2017         419.88       92.20       180.34      147.85                                     39,255.34                   800.37          13.63              0.12
            12/16/2017                              6.09                      Payment to Unapplied          12/1/2017         419.88                                                         6.09             39,255.34                   800.37          13.63              6.21
            12/16/2017                                             13.63     Late Charge Assessment         12/1/2017         419.88                                            13.63                         39,255.34                   800.37          27.26              6.21
            12/18/2017                                                           Escrow Deposit             12/1/2017         419.88                                6.09                     (6.09)           39,255.34                   806.46          27.26              0.12
             1/1/2018           419.88                                        Monthly Payment Due           12/1/2017         839.76                                                                          39,255.34                   806.46          27.26              0.12
            1/16/2018                                              13.63     Late Charge Assessment         12/1/2017         839.76                                            13.63                         39,255.34                   806.46          40.89              0.12
             2/1/2018           419.88                                        Monthly Payment Due           12/1/2017        1,259.64                                                                         39,255.34                   806.46          40.89              0.12
             2/1/2018                              420.00                    Monthly Payment Posted          1/1/2018         839.76       92.62       179.92     147.34                     0.12             39,162.72                   953.80          40.89              0.24
            2/16/2018                                              13.63     Late Charge Assessment          1/1/2018         839.76                                            13.63                         39,162.72                   953.80          54.52              0.24
             3/1/2018           419.88                                        Monthly Payment Due            1/1/2018        1,259.64                                                                         39,162.72                   953.80          54.52              0.24
            3/12/2018                                              11.00       Property Inspection           1/1/2018        1,259.64                                           11.00                         39,162.72                   953.80          65.52              0.24
            3/30/2018                              420.00                    Monthly Payment Posted          2/1/2018         839.76       93.04       179.50     147.34                     0.12             39,069.68                  1,101.14         65.52              0.36
             4/1/2018           419.88                                        Monthly Payment Due            2/1/2018        1,259.64                                                                         39,069.68                  1,101.14         65.52              0.36
             4/2/2018                                              526.00     Prop Ins Disbursement          2/1/2018        1,259.64                             (526.00)                                    39,069.68                   575.14          65.52              0.36
             4/3/2018                                              735.24    Prop Tax Disbursement           2/1/2018        1,259.64                             (735.24)                                    39,069.68                  (160.10)         65.52              0.36
             4/9/2018                                              11.00       Property Inspection           2/1/2018        1,259.64                                           11.00                         39,069.68                  (160.10)         76.52              0.36
            4/24/2018                              420.00                     Payment to Unapplied           2/1/2018        1,259.64                                                       420.00            39,069.68                  (160.10)         76.52             420.36
            4/25/2018                                                        Monthly Payment Posted          3/1/2018         839.76       93.47       179.07      147.34                  (419.88)           38,976.21                   (12.76)         76.52              0.48
             5/1/2018           419.88                                        Monthly Payment Due            3/1/2018        1,259.64                                                                         38,976.21                   (12.76)         76.52              0.48
             5/8/2018                                              11.00       Property Inspection           3/1/2018        1,259.64                                           11.00                         38,976.21                   (12.76)         87.52              0.48
            5/11/2018                              420.00                     Payment to Unapplied           3/1/2018        1,259.64                                                       420.00            38,976.21                   (12.76)         87.52             420.48
            5/14/2018                                                        Monthly Payment Posted          4/1/2018         839.76       93.90       178.64      147.34                  (419.88)           38,882.31                   134.58          87.52              0.60
             6/1/2018           422.33                                        Monthly Payment Due            4/1/2018        1,262.09                                                                         38,882.31                   134.58          87.52              0.60
             6/4/2018                              422.33                    Monthly Payment Posted          5/1/2018         842.21       94.33       178.21     147.34                     2.45             38,787.98                   281.92          87.52              3.05
            6/24/2018                                              11.00       Property Inspection           5/1/2018         842.21                                            11.00                         38,787.98                   281.92          98.52              3.05
             7/1/2018           422.33                                        Monthly Payment Due            5/1/2018        1,264.54                                                                         38,787.98                   281.92          98.52              3.05
            7/10/2018                              422.33                    Monthly Payment Posted          6/1/2018         844.66       94.76       177.78     147.34                     2.45             38,693.22                   429.26          98.52              5.50
            7/20/2018                                              11.00       Property Inspection           6/1/2018         844.66                                            11.00                         38,693.22                   429.26         109.52              5.50
             8/1/2018           422.33                                        Monthly Payment Due            6/1/2018        1,266.99                                                                         38,693.22                   429.26         109.52              5.50
            8/14/2018                              422.33                    Monthly Payment Posted          7/1/2018         844.66       95.20       177.34     149.79                                      38,598.02                   579.05         109.52              5.50
            8/20/2018                                              11.00       Property Inspection           7/1/2018         844.66                                            11.00                         38,598.02                   579.05         120.52              5.50
             9/1/2018           420.98                                        Monthly Payment Due            7/1/2018        1,265.64                                                                         38,598.02                   579.05         120.52              5.50
             9/5/2018                                              520.12    Prop Tax Disbursement           7/1/2018        1,265.64                             (520.12)                                    38,598.02                    58.93         120.52              5.50
            9/16/2018                                              13.63     Late Charge Assessment          7/1/2018        1,265.64                                           13.63                         38,598.02                    58.93         134.15              5.50
            9/18/2018                              422.33                    Monthly Payment Posted          8/1/2018         843.31       95.63       176.91     149.79                                      38,502.39                   208.72         134.15              5.50
            9/19/2018                                              11.00       Property Inspection           8/1/2018         843.31                                            11.00                         38,502.39                   208.72         145.15              5.50
            10/1/2018           420.98                                        Monthly Payment Due            8/1/2018        1,264.29                                                                         38,502.39                   208.72         145.15              5.50
            10/15/2018                             422.33                    Monthly Payment Posted          9/1/2018         841.96       96.07       176.47      149.79                                     38,406.32                   358.51         145.15              5.50
            10/20/2018                                             11.00       Property Inspection           9/1/2018         841.96                                            11.00                         38,406.32                   358.51         156.15              5.50
            11/1/2018           420.98                                        Monthly Payment Due            9/1/2018        1,262.94                                                                         38,406.32                   358.51         156.15              5.50
            11/6/2018                                                           Current BK Filed             9/1/2018        1,262.94                                                                         38,406.32                   358.51         156.15              5.50




Raab 410A                                                                                                                                                                                                                                                                                11
